NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT DEAN GRIFFIN,                            No. 17-35937

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05394-RBL

 v.
                                                MEMORANDUM*
ROBERT HERZOG, Deputy Director
Superintendent; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Robert Dean Griffin, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to comply with court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
orders. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Griffin’s action

because Griffin failed to file an amended complaint that complied with the district

court’s pleading instructions or indicate that he intended to stand on a prior

complaint. See id. at 1260-61 (setting forth factors for determining whether a pro

se action should be dismissed for failure to comply with the district court’s orders).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Griffin’s motion for summary judgment (Docket Entry No. 22) and motion

for appointment of counsel (Docket Entry No. 29) are denied.

      AFFIRMED.




                                          2                                       17-35937